Citation Nr: 1803482	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  11-09 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a brain disorder, characterized as brainstem abnormalities.

2.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD) with major depression and alcohol dependence in remission prior to February 6, 2014, and in excess of 70 percent thereafter.

3.  Entitlement to an initial compensable rating for a right knee disorder prior to February 6, 2014, and in excess of 10 percent thereafter.

4.  Entitlement to a compensable initial rating for a left knee disorder prior to February 6, 2014, and in excess of 10 percent thereafter.  

5.  Entitlement to an initial compensable rating for allergic rhinitis.

6.  Entitlement to a compensable initial rating for a headache disorder prior to February 6, 2014, and in excess of 10 percent thereafter.

7.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) prior to February 6, 2014, and in excess of 10 percent from February 6, 2014 to October 11, 2016.

8.  Entitlement to an initial compensable rating for a right ankle disorder, characterized as Achilles tendonitis.

9.  Entitlement to an initial compensable rating for onychomycosis.

10.  Entitlement to an initial compensable rating for restless leg syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to April 1977, from April 1987 to August 1994, and from February 2003 to August 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appeal is with the RO in Indianapolis, Indiana.  

In January 2017, the Board remanded the issues on appeal for further development.  Moreover, the Board determined that the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities is not before the Board.  

The Board notes that in September 2017, the RO granted the Veteran's service-connection claim for a Barrett's Esophagus, characterized by the Veteran as esophagitis, and assigned a 30 percent rating, effective October 12, 2016.  Therefore, this issue is no longer on appeal.  

Further, the Board acknowledges that while the Veteran is service-connected for both GERD and Barrett's Esophagus, he is only entitled to one rating for the predominant disorder.  See 38 C.F.R. § 4.113.  In this case, the Board agrees that his Barrett's Esophagus (rated under DC 7203) is the predominant disability.  Therefore, given that the Veteran has not appealed the 30 percent rating or effective date for his Barrett's Esophagus disorder, the Veteran's increased rating for GERD as of October 12, 2016 is no longer on appeal.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's psychiatric disorder has been manifested by occupational and social deficiencies in most areas; there is no showing of total occupational and social impairment.

2.  Throughout the period on appeal, the Veteran's right knee disability was characterized by pain and degenerative changes; limitation of flexion to 30 degrees, limitation of extension to 15 degrees, a combination of limitation of flexion and limitation of extension, favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees, and instability that is "mild" in nature has not been shown.

3.  Throughout the period on appeal the Veteran's left knee disability was characterized by pain and degenerative changes; limitation of flexion to 30 degrees, limitation of extension to 15 degrees, a combination of limitation of flexion and limitation of extension, favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees, and instability that is "mild" in nature has not been shown.

4.  Throughout the entire period on appeal, the Veteran's allergic rhinitis has not been manifested by an obstruction that was greater than 50 percent of the nasal passage on both sides, or a complete obstruction in either nasal passage; or, objective evidence of polyps.

5.  Prior to February 6, 2014, the Veteran's headaches have been characterized by pain and difficulty concentrating; characteristic prostrating migraine attacks averaging one in two months over the last several months have not been shown.

6.  As of February 6, 2014, the Veteran's headaches have been characterized by pain and some incapacitation, characteristic prostrating migraine attacks averaging one a month over the last several months have not been shown.

7.  Prior to February 6, 2014, the Veteran's GERD is characterized by complaints of difficulty swallowing and past history of reflux symptoms; two or more symptoms for the 30 percent evaluation, with less severity, including persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health, symptoms of pain have not been shown.  

8.  From February 6, 2014 to October 11, 2016, the Veteran's GERD is characterized by complaints of reflux symptoms; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health have not been shown.

9.  Throughout the entire period on appeal, the Veteran's right ankle disorder has been manifested by objective complaints of pain; limitation in range of motion; marked limitation of motion, ankylosis or malunion of any of the ankle bones have not been shown.

10.  Throughout the period on appeal, the Veteran used intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a duration of at least 6 weeks, but not constantly, during the past 12 months; onychomycosis manifested by symptoms covering more than 40 percent of the exposed area or more than 40 percent of the entire body has not been shown. 

11.  Symptoms of the Veteran's restless leg syndrome most nearly approximate mild, but not moderate, level of impairment.

12.  Throughout the period on appeal, the Veteran does not have a diagnosis of a brain disorder or brainstem abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no more, for an acquired psychiatric disorder, characterized as PTSD with major depression and alcohol dependence in remission, prior to February 6, 2014, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for an initial rating in excess of 70 percent for an acquired psychiatric disorder, characterized as PTSD with major depression and alcohol dependence in remission, as of February 6, 2014, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, DC 9411 (2017).

3.  The criteria for an initial rating of 10 percent, but no more, for a right knee disability prior to February 6, 2014, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5003 (2017).

4.  The criteria for an initial rating in excess of 10 percent for a right knee disability, as of February 6, 2014, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5260 (2017).

5.  The criteria for an initial rating of 10 percent, but no more, for a left knee disability, prior to February 6, 2014, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5003 (2017).

6.  The criteria for an initial rating in excess of 10 percent for a left knee disability, as of February 6, 2014, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5260 (2017).

7.  The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.15, 4.16, 4.97, DC 6522 (2017).

8.  The criteria for an initial compensable rating for a headache disorder prior to February 6, 2014, and in excess of 10 percent thereafter, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (2017).

9.  The criteria for an initial compensable rating for GERD prior to February 6, 2014, in excess of 10 percent from February 6, 2014 to October 11, 2016, have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.114, DC 7346 (2017).  

10.  The criteria for an initial 10 percent rating, but no more, for a right ankle disorder, characterized as Achilles tendonitis have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.13, 4.20, 4.40, 4.45, 4.59, 4.71a, DC 5024-5271 (2017).

11.  The criteria for an initial rating of 30 percent, but no more, for onychomycosis, have been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.21, 4.27, 4.118, Diagnostic Code (DC) 7820 (2017).

12.  The criteria for an initial compensable rating for restless leg syndrome have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.7, 4.124(a), DC 8103 (2017).

13.  The criteria for entitlement to service connection for a brain disorder, characterized as brainstem abnormalities have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking increased ratings for his service-connected psychiatric disorder, allergic rhinitis, headache disorder, bilateral knee disabilities, gastrointestinal disorder, right ankle disorder, onychomycosis, and restless leg syndrome.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Psychiatric Disorder

The Veteran's psychiatric disorder, characterized as PTSD with major depression and alcohol dependence in remission, was assigned an initial disability rating of 50 percent prior to February 6, 2014, and 70 percent thereafter, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In order to warrant a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Additionally, the next higher 100 percent rating is warranted when the evidence demonstrates total occupational and social impairment due to such symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

After a review of the evidence of record, the Board determines that a rating of 70 percent, but no more, is warranted for the entire period on appeal.  Indeed, while the Veteran has occasional symptoms that could support a higher rating, the Veteran's symptoms do not otherwise cause total occupational and social impairment.

Specifically, in a June 2009 VA examination, the Veteran presented with symptoms of depression, anxiety, chronic sleep impairments, memory loss, trouble concentrating and completing tasks, social isolation, hypervigilance, outbursts of anger, irritability, and exaggerated startle response.  On examination, the examiner reported that the Veteran's behavior was "grossly inappropriate," "struggled to stay focused," and his "thoughts trailed off."  His communication ability was noted to be "grossly impaired," with "illogical obscure speech, irrelevant speech, and pressured speech."  He was confused in thought and presentation with poor concentration.  His affect was flattened and his mood ranged from very tearful to anxious.  He could not easily complete tasks.  However, his judgment and thought process was noted as normal with abnormal abstract thinking.  There was no evidence of suicidal ideations, delusions, hallucinations, or thought disorder.  While the examiner stated that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent ability to perform occupational tasks, her records reflect that the Veteran was unable to manage his financial affairs and had severe problems performing certain activities of daily living and obtaining/performing occupational tasks. 

In a February 2014 VA examination, the Veteran had symptoms of irritability, angry outbursts, depression, anxiety, mood disturbances, lack of energy, loss of interest in activities, concentration problems, and alcohol abuse.  The Veteran was oriented in all spheres with normal speech, thought process, and affect.  He denied suicidal ideations, hallucinations, and delusions.  The examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In his most recent June 2017 VA examination, the Veteran presented appropriately dressed and oriented in all spheres.  He reported symptoms of depressed mood, markedly diminished interest in all activities, significant weight loss, sleep disturbances, concentration problems, psychomotor agitation, intermittently illogical, obscure, or irrelevant speech, impaired judgment, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, impaired impulse control (such as unprovoked irritability with periods of violence), grossly inappropriate behavior, and disorientation to time or place.  On examination, the examiner noted the Veteran's thought process was frequently confused and disjointed.  His memory and cognition appeared significantly impaired and had difficulty staying focused, on topic, and able to respond to questions.  However, there was no evidence of suicidal ideations, hallucinations, delusions, or a thought disorder.  As a result, the examiner opined that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In view of these clinical evaluations, the Board finds that the evidence is at least in equipoise that the Veteran's objective symptomatology is sufficient to warrant a rating of 70 percent, but no more, throughout the entire appeal on appeal.  Further, while the Veteran exhibited occasional symptoms of a higher rating, including grossly inappropriate behavior, disorientation to time and place, and difficulty with some activities of daily living, VA must nevertheless engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 115-17.  In this case, the Board determines that these symptoms alone are insufficient to warrant an increased rating given the otherwise relatively mild-moderate array of symptoms and impact on the Veteran - especially in light of the fact that the Veteran displayed normal thought processes without any signs of a suicidal ideation, psychosis, hallucinations, delusions, thought disorder, or grossly impaired judgment.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder reflects some impact on his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 70 percent is warranted.  Specifically, while the Veteran reported that he isolates himself socially, he nevertheless had a close relationship with his wife and mother.  Further, the June 2017 VA examination reports that the Veteran's relationship with his children has recently improved.  Therefore, he did not display total social and occupational impairment even when factoring in other relevant criteria outside of the rating code.  See Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran's GAF score reported by the VA examiner in June 2009 was 49.  The Board notes the Veteran's GAF score has not been measured since that examination.  A GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   

In this case, the Board finds that the Veteran's symptoms are most consistent with the symptoms reflected in a GAF score of 49, but not so severe that the Veteran was totally occupationally and socially impaired - especially given that the Veteran did not exhibit hallucinations, delusions, psychosis, or a thought disorder.  Thus, while the Veteran's symptoms were significant, they are not so severe as to warrant a rating in excess of 70 percent during the entire period on appeal.

Bilateral Knee Disorders

The Veteran's right and left knee disabilities have been assigned separate non-compensable ratings prior to February 6, 2014, and separate 10 percent rating under 38 C.F.R. § 4.71a, DC 5260.  As a preliminary matter, the Board determines that two separate 10 percent ratings is warranted prior to February 6, 2014, for degenerative bilateral knee changes under DC 5003, that were diagnosed as chondrocalcinosis as reported by the June 2009 VA examiner.  

In order to warrant an increased rating based solely on limitation of motion or traumatic arthritis, the evidence must show:
* Limitation of flexion to 30 degrees (20 percent under DC 5260); 
* Limitation of extension to 15 degrees (20 percent under DC 5261); 
* Limitation of flexion to 45 degrees and limitation of extension to 10 degrees (two separate 10 percent ratings under DCs 5260 and 5261, respectively);
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256); or,
* X-ray evidence of arthritis with the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations (20 percent under DC 5003).
See 38 C.F.R. § 4.71a.

In this case, a rating in excess of 10 percent for the entire period on appeal is not warranted for either of the Veteran's knee disabilities.  Specifically, in a June 2009 VA examination the Veteran reported pain, fatigability, and weakness that worsen with physical activity such as squatting and climbing stairs.  On examination, the Veteran's range of motion in both knees was flexion to 90 degrees and extension to 0 degrees with no evidence of pain on motion.  However, he had some decreased endurance after repetitive use in the right knee.  Nevertheless, there was no ankylosis or additional loss of motion following repetitive testing in either knee.  Additionally, there was no evidence of incapacitating episodes due to arthritis.  

Similarly, the Veteran's private treatment records do not report any additional limitation of motion that would warrant a higher rating.  Of note, the Veteran's December 2012 VA treatment records indicate that while he had pain, he nevertheless had full range of motion in his knees.  

In a February 2014 VA examination, the Veteran reported knee pain that interfered with kneeling, bending, and squatting.  However, his range of motion in the right knees was flexion to 110 degrees and extension to 0 degrees with no evidence of pain on motion.  His left knee range of motion was flexion to 135 degrees and extension to 0 degrees with no evidence of pain on motion.  At his most recent June 2017 VA examination, the Veteran indicated that he has bilateral knee pain that is exacerbated by the "weather."  On examination, the Veteran's range of motion in both knees was flexion to 90 degrees and extension to 0 degrees with no evidence of pain on motion or weight bearing.  Further, there was no ankylosis or additional loss of motion following repetitive testing in either knee, and/or evidence of incapacitating episodes due to arthritis.  

Therefore, based on the evidence of record, the Board determines that a rating in excess of 10 percent for traumatic arthritis or limitation of motion in either knee is not warranted.  

When considering these ratings, the Board has considered the impact of functional loss in the Veteran's knees due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, the Veteran has complained that he is limited in performing activities of daily living due to flare-ups, fatigue, pain, and weakness.  However, while the Veteran experiences the aforementioned symptoms, overall, it does not appear that these symptoms result in additional and significant functional loss, and his complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Moreover, the June 2009, February 2014, and June 2017 VA examiners did not find any evidence of additional loss of motion or functioning after repetitive testing, weight bearing, and or during flare-ups that would warrant a higher rating.  

Next, the Board considers whether separate compensable ratings are warranted for the Veteran's bilateral knee disabilities based on instability or cartilage symptoms.  In order to warrant a compensable rating based on knee instability or cartilage symptoms, the evidence must show:
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); 
* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for "slight" symptoms); or,
* Symptomatic symptoms due to the removal of the semilunar cartilage (10 percent under 5258).  
See 38 C.F.R. § 4.71a.

Based on the evidence, the Board determines that a separate compensable rating is not warranted based on instability or cartilage symptoms in either knee.  Specifically, during a VA examination in June 2009, the Veteran reported knee pain with weakness, stiffness, instability, and locking, and dislocation.  Nevertheless, on examination the examiner determined that while the Veteran had the aforementioned complaints, his knee ligaments and cartilage were essentially normal with no evidence of joint instability or current injury to the cartilage.  Specifically, he indicated that both knee ligaments and meniscuses were all "will in normal limits."  Further, he noted that while the Veteran had a partially torn left meniscus in 2005, the Veteran did not currently have any "residual symptoms."  

Similarly, in the most recent June 2017 VA examination, the examiner determined that there was no evidence of instability in either knee or evidence of a current injury to the meniscus.  Moreover, the examiner indicated that the Veteran's knees were negative for swelling, locking, or effusion.  

Additionally, there is no evidence of instability symptoms and injury to the cartilage in the private and VA treatment records.  

The Board acknowledges that while the February 2014 VA examiner indicated the Veteran had a prior meniscal tear in both knees that caused pain, stiffness, and limitation in range of motion, the overwhelming objective medical evidence indicates that the Veteran never had a right knee meniscal tear or injury.  Further, while the Veteran had a previous meniscal tear in his left knee, the overwhelming medical evidence indicates that he did not have any residuals that caused instability and/or dislocations with frequent episodes of locking and effusion.  Moreover, to the extent the Veteran had knee pain, the Board finds that the Veteran is already being compensated for this symptom under DC 5260 (as previously discussed).  As such, the Board concludes that separate compensable ratings based on instability or cartilage injury to either knee is not warranted.  

Allergic Rhinitis

The Veteran's allergic rhinitis has been assigned a noncompensable rating under 38 C.F.R. § 4.97, Diagnostic Code 6522.  In order to warrant a compensable rating, the evidence must show rhinitis that is:
* Without polyps, but with greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side (10 percent); and
* With polyps (30 percent); 
See 38 C.F.R. § 4.97 (2016), Diagnostic Code 6522.

After a review of the evidence of record, the Board determines that a compensable rating is not warranted for any period on appeal.  Specifically, the Veteran was offered three VA examinations and none of the examinations reflected symptoms that would warrant an increased rating.  For example, at a June 2009 VA examination, the Veteran reported a history of allergic rhinitis with mildly runny nasal mucosa.  The Veteran had a 20 percent obstruction in each of his nasal passages.  There was no evidence of nasal polyps.  Similarly, in a February 2014 VA examination, the examiner determined that the Veteran did not have greater than 50 percent obstruction in either nasal passage, nor did he have polyps.  

At the most recent June 2017 VA examination, the Veteran reported a persistent runny nose, frequent sneezing, and itchy water eyes due to his rhinitis.  The Veteran did not have an obstruction in his nasal passages that was greater than 50 percent on both sides, nor did he have a complete obstruction on either side.  Moreover, the Veteran did not have any nasal polyps.   

Therefore, based on this evidence, there is no clinical evidence to support the Veteran's argument that he is entitled to an initial compensable disability rating.  Accordingly, an initial compensable disability rating is not warranted on a schedular basis.  

In considering the appropriate disability rating, the Board has considered other applicable diagnostic codes, including DCs 6516-6521 (addressing larynx and pharynx disorders) and DCs 6523 and 6524 (addressing bacterial and granulomatous rhinitis).  As a preliminary matter, the Veteran is not service-connected for any of these disorders given that they are all separate and distinct disorders from allergic rhinitis.  

Lastly, the Board has considered whether the Veteran can receive a separate rating for loss of smell under DC 6275 (addressing complete loss of smell).  In order to receive a 10 percent rating under DC 6275, the Veteran must have "complete" loss of smell due his allergic rhinitis.  Nevertheless, the Board determines that a separate compensable rating is not warranted because while the June 2017 VA examiner indicated that the Veteran has loss of smell due to his rhinitis, he determined that his loss of smell was only "partial."  


Headache Disorder Prior to February 6, 2014

Prior to February 6, 2014, the Veteran's headache disorder has been assigned an initial noncompensable evaluation under 38 C.F.R. § 4.124a, DC 8100.  In order to warrant a compensable rating under this diagnostic code, the evidence must show characteristic prostrating attacks averaging one in two months over the last several months (10 percent).  The rating criteria do not define "prostrating."  See, e.g., Fenderson v. West, 12 Vet. App. 119 (1999).  By way of reference, the Board notes that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), defines "prostration" as "extreme exhaustion or powerlessness."

In this case, the Board determines that a compensable rating is not warranted prior to February 6, 2014.  Specifically, at a VA examination in June 2009, the Veteran stated that experiences headaches 3 times per day that last from 3 to 60 minutes, which impacts his ability to concentrate and focus.  On examination, the examiner noted that his headaches were tension headaches and not considered to be migraines.  Further, there was no evidence of any prostrating attacks that averaged at least 2 per month over the last two preceding months.  

Moreover, while the Veteran indicated that his headaches interfered with his concentration, the Board does not consider the Veteran's symptoms to reach the level of "prostrating," as contemplated by the diagnostic code as the evidence does not indicate that he is physically helpless due to his headaches.  Moreover, these headaches were not considered to be migraines.  Therefore, a compensable rating is not warranted for his headaches prior to February 6, 2014.

Headache Disorder Since February 6, 2014

As of February 6, 2014, the Veteran's headache disorder has been assigned an initial 10 percent rating under 38 C.F.R. § 4.124a, DC 8100.  In order to warrant a 30 percent rating under this diagnostic code, the evidence must show characteristic prostrating attacks averaging one a month over the last several months (10 percent).  

Here, the Board determines that a rating in excess of 10 percent is not warranted as of February 6, 2014.  Specifically, in a February 2014 VA examination, the Veteran reported headaches that caused pain to both sides of his head.  Further, he reported headaches that lasted less than a day.  While the Veteran had prostrating attacks of non-migraine pain, there was no evidence of prostrating and prolonged attacks of
migraine headache pain.  Similarly, at the June 2017 VA examination, the Veteran reported headaches that lasted 1-2 days which caused sensitivity to light and vision changes.  He was prescribed and taking medication to treat his symptoms.  
On examination, the examiner determined that the Veteran's headaches were tension headaches and caused prostrating attacks that occurred less than once every two months.  

Additionally, the Veteran's treatment records do not reflect prostrating headaches of such a frequency that would warrant a higher rating.  

Lastly, the Board notes that while the February 2014 VA examiner reported that the Veteran had occasional attacks of non-migraine pain once a month, there is no evidence that these attacks occurred over the last several months.  In any event, non-migraine prostrating attacks are not for consideration in determining a higher rating.  Therefore, the Board finds that a rating in excess of 10 percent as of February 6, 2014 is not warranted.  

GERD Prior to February 6, 2014

Prior to February 6, 2014, the Veteran is receipt of a noncompensable rating for GERD under 7346 (2017) (addressing a hiatal hernia).  GERD is not a disability that is specifically listed in the Schedule for Rating Disabilities and, in such cases, will be evaluated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2017).  In this case, the Board agrees that DC 7346 is the most applicable diagnostic code for the entire period on appeal.  Under DC 7346, a rating of 10 percent is warranted with two or more symptoms listed in the criteria for a 30 percent rating, of less severity, to include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, DC 7346.

In this case, a compensable rating is not warranted for the Veteran's GERD prior to February 6, 2014.  Specifically, at a VA examination in June 2009, the Veteran stated that he has difficulty swallowing both solids and liquids and had a history of heart burn and acid reflux that was relieved with antacids.  The examiner determined that his GERD does not present with any other symptoms, including weight loss, and does not affect his general body health.  

Therefore, as symptoms two or more symptoms such as persistently recurrent epigastric distress, dysphagia, pyrosis, and regurgitation, and/or substernal arm or shoulder pain has been substantially not shown, a compensable rating is not warranted for this period on appeal.

GERD From February 6, 2014 to October 11, 2016

From February 6, 2014 to October 11, 2016, the Veteran's GERD has been assigned a 10 percent under 7346.  Under DC 7346, a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, DC 7346.  

Based upon a review of the evidence, the Board determines that a 30 percent rating is not warranted from February 6, 2014 to October 11, 2016.  Specifically, at a VA examination in June 2009, the Veteran reported "ascending burning with sour brash" that was relieved with antacids.  He denied dysphagia, odynopahgia, or weight loss.  On examination, the examiner determined that the Veteran's pyrosis, dysphagia, and nausea were mild in nature.  There was no evidence of substernal arm or shoulder pain and/or productive of considerable impairment of health

Therefore, as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain has been substantially not shown, a rating in excess of 10 percent is not for application from February 6, 2014 to October 11, 2016.

Right Ankle Disorder

The Veteran's right ankle disorder is currently assigned a noncompensable rating under 38 C.F.R. § 4.71a, DC 5271 (2017).  As an initial matter, the Board determines that a 10 percent rating is warranted for the Veteran's right ankle disability.  Specifically, in cases where a veteran has pain upon motion, a compensable rating under 38 C.F.R. § 4.59 is for consideration when there is evidence of painful motion even without actual limitation of motion or loss of motion that is non-compensable.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Here, the Veteran's VA examinations from June 2009, February 2014, and June 2017, reflect that he had pain while performing physical activities such as running.  Therefore, a 10 percent rating is warranted based upon painful motion.  See 38 C.F.R. § 4.59.

Next, the Board considers whether an initial rating in excess of 10 percent is warranted for the Veteran's right ankle disability.  In order to warrant a rating in excess of 10 percent for an ankle disorder, the evidence must show:
* Ankylosis of the ankle with plantar flexion less than 30 degrees (20 percent under DC 5270); 
* "Marked" limitation of motion (20 percent DC 5271);
* Ankylosis of the subastragalar or tarsal joint in poor weight-bearing position (20 percent under DC 5272); or 
* Malunion of the astragalus with marked deformity (20 percent under DC 5273).
38 C.F.R. § 4.71a (2017). 

Nevertheless, based on the evidence of record, a rating in excess of 10 percent is not warranted.  Specifically, in a June 2009 VA examination, the Veteran's gait was observed to be normal and his right ankle range of motion was 45 degrees with no additional loss in range of motion due to pain.  Additionally there was no noted instability, tenderness or deformity.  The soft tissues were not remarkable. Moreover, none of his treatment records indicate any limitation of motion or functional loss resulting from his ankle disabilities.  In a February 2014 VA examination, the Veteran reported pain and flare-ups that made it difficult to walk.  On examination, the Veteran's plantar flexion was 45 degrees with no evidence of painful motion or loss of function after repetitive testing.  There was no evidence of instability and the Veteran had normal sensory and motor functioning.  

Similarly, at his most recent June 2017 VA examination, the Veteran's range of motion was normal with 45 degrees of plantar flexion.  There was no loss of function due to pain, on weight-bearing, and/or due to flare-ups.  Further, the Veteran's sensory and motor examinations were all essentially normal.  There was no evidence of gait abnormalities, loss of muscle tone, or atrophy.

Based on this evidence, the Board does not consider the limitation in the Veteran's right ankle to be "marked" in nature.  Indeed, the range of motion is substantially normal.  Moreover, given the measurable range of motion, ankylosis is not shown.  Additionally, there is no indication of malunion of any part of the ankle joint.  Therefore, a rating of 10 percent, but no more, based upon painful motion is warranted for the entire period on appeal. 

In order to prevent any potential prejudice to the Veteran, the Board has also considered whether the Veteran's right ankle disorder may be better rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which addresses non-specific foot injuries. When determining whether Diagnostic Code 5284 is "more appropriate" than Diagnostic Code 5276, the Court has noted that a more specific statute should be "given precedence over a more general one."  See Zimick v. West, 11 Vet. App. 45, 51 (1998); see also Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this case, the disorder being considered is specific to ankle Achilles tendonitis, and Diagnostic Code 5271 is deemed by the Board to be the most appropriate code.  Notably, this diagnostic code pertains specifically to the disability at issue (limitation on motion in the ankle), and also provides specific guidance as to how symptoms of this disability are to be evaluated.

On the other hand, Diagnostic Code 5284 pertains only to "foot injuries," which the Board finds to be less specific and more general.  Indeed, a reasonable reading of the relevant diagnostic codes suggests that Diagnostic Code 5284 is more applicable to injuries that may not have been contemplated by other diagnostic codes, which is not the case here.  Therefore, because there are specific diagnostic codes to evaluate right ankle tendonitis, consideration of other diagnostic codes (particularly Diagnostic Code 5284) for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.

Onychomycosis

In this case, the Veteran's onychomycosis is currently assigned a noncompensable rating under 38 C.F.R. § 4.118, DC 7813-7806.  As a preliminary matter, the Board assigns an initial 30 percent rating under DC 7806 because the evidence is at least in equipoise that he used a systemic therapy for more than 6 weeks out of the year.  Specifically, the Veteran's treatment records, including from December 2012, indicate that the Veteran occasionally treated his onychomycosis with oral Lamisil - which the Board determines to be a systemic therapy.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); M21-1MR, Part III.iv.4.L.1.e (January 5, 2018).  

The next higher 60 percent rating is warranted if more than 40 percent of the entire body, or more than 40 percent, of exposed areas are affected; or, constant or near-constant use of systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

After a review of the evidence of record, the Board determines that a rating in excess of 10 percent is not warranted.  Specifically, in a June 2009 VA examination, the examiner observed that the Veteran had onychomycosis only on his first and third toenails, bilaterally.  

The Veteran's December 2012 treatment records indicate that the Veteran used Lamisil occasionally over the past 12 months.  In a February 2014 VA examination, the examiner determined that the Veteran's onychomycosis was only on his toenails.  Moreover, the examiner reported that the Veteran used Lamisil for 6 weeks or more, but not constantly, during the last 12 months.  

The Board acknowledges the Veteran's most recent June 2017 VA examination which indicates that the Veteran's onychomycosis has resolved.  Nevertheless, the Board notes that onychomycosis is a condition that can be cyclical, and therefore finds that the evidence is at least in equipoise that he requires periodic treatments for his onychomycosis.  Therefore, the Board finds that a rating in excess of 30 percent, but no more, is warranted for the Veteran's onychomycosis.  

The Board has also considered all potentially applicable diagnostic codes that rate his onychomycosis.  Specifically, the Board has considered whether a higher rating is appropriate under DCs 7800 through 7805, which compensates for scarring.  38 C.F.R. § 4.118.  However, while the Veteran has non-service connected scars, the objective evidence medical evidence from the Veteran's VA treatment and examination records do not reflect that the Veteran has any identifiable scarring related to his onychomycosis that would warrant a higher rating.

Restless Leg Syndrome

The Veteran's restless leg syndrome has been assigned an initial noncompensable rating under DC 8103 (addressing tic and convulsions).  As a preliminary matter, the Board notes that there is no specific rating criterion for restless leg syndrome in the regulatory scheme, and therefore, the Board must consider a rating by analogy for a Diagnostic Code that most accurately represents the Veteran's symptomatology.  See 38 C.F.R. § 4.20.  As such, the Board agrees that DC 8103 is the most appropriate rating.  Under DC 8103, a compensable rating is warranted for moderate convulsive tics (10 percent).  See 38 C.F.R. § 4.124.  The note to this rating code indicates that these characterizations are dependent upon the frequency and severity of the symptoms and muscle groups involved. 

However, based on the evidence of record, a compensable rating is not warranted for the entire period on appeal.  

Specifically, in a June 2009 VA examination, the Veteran reported that he has the urge to move both legs at night which occur several times a month and can last for hours.  The Veteran indicated there is no pain or other limitations.  As such, the examiner determined that his condition does not impact his ability to perform daily activities and/or generally causes functional impairment.  In a February 2014 VA examination, the Veteran did not report any symptoms aside from jerking his legs at night.  The examiner indicated that the Veteran's neurological examination was essentially normal and there was no additional loss of function or symptoms due to his condition.  Moreover, there was no indication that his leg jerking was moderate or severe.  As his most recent June 2017 VA examination, there was no evidence that the Veteran's restless leg syndrome impacted his abilities of daily living or otherwise caused functional impairment, or was of a moderate severity.  

Therefore, the Board finds that a compensable rating for restless leg syndrome is not for application throughout the entire period on appeal.  

In considering the appropriate disability rating, the Board has also considered the statements from the Veteran that his disorders on appeal are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including limitations with activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection

The Veteran is claiming entitlement to service connection for a brain disorder, characterized as brainstem abnormalities. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014). 

Finally, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the evidence of record, the Board determines that service connection is not warranted for the Veteran's brain disorder, characterized as brainstem abnormalities.  

In this case, after a thorough reading of the evidence of record, the evidence does not reflect a current diagnosis related to a brain disorder or brainstem abnormalities.  Specifically, the VA examiners from June 2009, February 2014, and June 2017 did not find any evidence of a brain disorder or any brainstem abnormalities.  The Board notes that while a 2006 MRI revealed small nonspecific white matter abnormalities, the June 2017 VA examiner indicated that these changes were age-related and such abnormalities were not indicative of an actual diagnosis.  Therefore, these findings alone, without an underlying diagnosis, do not represent a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Further, to the extent the Veteran is experiencing partial loss of smell, the June 2017 VA examiner opined that this was related to his service-connected allergic rhinitis.  Moreover, while there is some indication that the Veteran's restless leg syndrome is a neurological disorder, he is already service connected for this disorder and is receiving compensation.  As such, the Veteran may not receive additional compensation for these symptoms.  See 38 C.F.R. § 4.14. 

Therefore, service connection is not warranted for a brain disorder or brainstem abnormalities.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  As discussed below, the Veteran has also been provided with VA examinations per the Board's January 2017 Remand instructions.  

Finally, it is noted that this appeal was remanded by the Board in January 2017 to obtain additional records and provide the Veteran with a new VA examination.  Here, the Board finds that all necessary assistance has been provided to the Veteran. Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran was provided with VA examinations in June 2017, and the Board finds that these examinations are adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating of 70 percent, but no more, for an acquired psychiatric disorder, characterized as PTSD with major depression and alcohol dependence in remission, prior to February 6, 2014, is granted. 

An initial rating in excess of 70 percent for an acquired psychiatric disorder, characterized as PTSD with major depression and alcohol dependence in remission, as of February 6, 2014, is denied. 

An initial rating of 10 percent, but no more, for a right knee disorder prior to February 6, 2014, is granted.  

An initial rating in excess of 10 percent for a right knee disorder as of February 6, 2014, is denied.  

An initial rating of 10 percent, but no more, for a left knee disorder prior to February 6, 2014, is granted.  

An initial rating in excess of 10 percent for a left knee disorder as of February 6, 2014, is denied.  

An initial compensable rating for allergic rhinitis is denied.

An initial compensable rating for a headache disorder prior to February 6, 2014, and in excess of 10 percent thereafter, is denied.

An initial compensable rating for GERD prior to February 6, 2014, and in excess of 10 percent from February 6, 2014 to October 11, 2016, is denied.

An initial rating of 10 percent, but no more, for a right ankle disorder, characterized as Achilles tendonitis, is granted.

An initial rating of 30 percent, but no more, for onychomycosis is granted.

An initial compensable rating for restless leg syndrome is denied.


Service connection for a brain disorder, characterized as brainstem abnormalities, is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


